GOTTEX MULTI-ALTERNATIVES FUND I GOTTEX MULTI-ALTERNATIVES FUND II GOTTEX MULTI-ASSET ENDOWMENT FUND I GOTTEX MULTI-ASSET ENDOWMENT FUND II 28 State Street 40th Floor Boston, MA02109 November 8, 2010 VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C. 20549 Attention: Larry L. Greene, Esq. Re:Gottex Multi-Alternatives Fund I Registration Statement on Form N-2 File Nos.: 333-166621 and 811-22411 Re:Gottex Multi-Alternatives Fund II Registration Statement on Form N-2 File Nos.: 333-166620 and 811-22414 Re:Gottex Multi-Asset Endowment Fund I Registration Statement on Form N-2 File Nos.: 333-166619 and 811-22413 Re:Gottex Multi-Asset Endowment Fund II Registration Statement on Form N-2 File Nos.: 333-166618 and 811-22412 Dear Mr. Greene: Pursuant to Rule 461(a) under the Securities Act of 1933, as amended, the undersigned hereby respectfully requests that the effective date for the above-referenced Registration Statements on Form N-2 be accelerated so that they will be declared effective on November 9, 2010 or as soon as practicable thereafter. Please notify George M. Silfen, Esq., of Schulte Roth & Zabel LLP, counsel to the undersigned, at (212) 756-2131, as soon as possible as to the time the Registration Statements have been declared effective pursuant to this acceleration request. GOTTEX MULTI-ALTERNATIVES FUND I GOTTEX MULTI-ALTERNATIVES FUND II GOTTEX MULTI-ASSET ENDOWMENT FUND I GOTTEX MULTI-ASSET ENDOWMENT FUND II By: /s/ William J. Landes Name: William J. Landes Title: President and Principal Executive Officer FORESIDE FUND SERVICES, LLC By: /s/ Nanette K. Chern Name: Nanette K. Chern Title: CCO
